Name: Regulation (EC) No 1365/2006 of the European Parliament and of the Council of 6Ã SeptemberÃ 2006 on statistics of goods transport by inland waterways and repealing Council Directive 80/1119/EEC
 Type: Regulation
 Subject Matter: economic analysis;  maritime and inland waterway transport;  organisation of transport;  transport policy
 Date Published: nan

 25.9.2006 EN Official Journal of the European Union L 264/1 REGULATION (EC) No 1365/2006 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 6 September 2006 on statistics of goods transport by inland waterways and repealing Council Directive 80/1119/EEC THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) Inland waterways are an important part of the Community's transport networks and the promotion of inland waterways transport is one of the objectives of the common transport policy, both for reasons of economic efficiency and in order to reduce energy consumption and the environmental impact of transport, as described in the Commission White Paper: European transport policy for 2010: time to decide. (2) The Commission needs statistics concerning the transport of goods by inland waterways in order to monitor and develop the common transport policy, as well as the transport elements of policies on the regions and on trans-European networks. (3) Statistics on inland waterways transport have been collected under Council Directive 80/1119/EEC of 17 November 1980 on statistical returns in respect of carriage of goods by inland waterways (2), which no longer corresponds to the present needs in this domain. It is therefore appropriate to replace that Directive with a new instrument which extends its scope and improves its efficiency. (4) Consequently, Directive 80/1119/EEC should be repealed. (5) Community statistics on all modes of transport should be collected according to common concepts and standards, with the aim of achieving the fullest practicable comparability between transport modes. (6) Inland waterways transport does not occur in all Member States and, therefore, the effect of this Regulation is limited to those Member States where this mode of transport exists. (7) Since the objective of this Regulation, namely the creation of common statistical standards that permit the production of harmonised data, cannot be sufficiently achieved by the Member States and can therefore be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (8) Council Regulation (EC) No 322/97 of 17 February 1997 on Community Statistics (3) provides a reference framework for the provisions laid down by this Regulation. (9) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (4). (10) The Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom (5) has been consulted in accordance with Article 3 of that Decision, HAVE ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation establishes common rules for the production of Community statistics concerning inland waterways transport. Article 2 Scope 1. Member States shall transmit to the Commission (Eurostat) data relating to inland waterways transport on their national territory. 2. Member States in which the total volume of goods transported annually by inland waterways as national, international or transit transport exceeds 1 000 000 tonnes shall supply the data referred to in Article 4(1). 3. By way of derogation from paragraph 2, Member States where there is no international or transit inland waterways transport but where the total volume of goods transported annually by inland waterways as national transport exceeds 1 000 000 tonnes shall supply only the data required under Article 4(2). 4. This Regulation shall not apply to: (a) the carriage of goods by vessels of less than 50 deadweight tonnes; (b) vessels used principally for the carriage of passengers; (c) vessels used for ferrying purposes; (d) vessels used solely for non-commercial purposes by port administrations and public authorities; (e) vessels used solely for bunkering or storage; (f) vessels not used for the carriage of goods such as fishery vessels, dredgers, floating workshops, houseboats and pleasure craft. Article 3 Definitions For the purposes of this Regulation, the following definitions shall apply: (a) navigable inland waterway means a stretch of water, not part of the sea, over which vessels of a carrying capacity of not less than 50 tonnes can navigate when normally loaded. This term covers both navigable rivers and lakes and navigable canals; (b) inland waterway vessel means a floating craft designed for the carriage of goods or public transport of passengers by navigable inland waterways; (c) nationality of the vessel refers to the country in which the inland waterway vessel is registered. Article 4 Data collection 1. Data shall be collected in accordance with the tables set out in Annexes A to D. 2. In the case referred to in Article 2(3) data shall be collected in accordance with the table set out in Annex E. 3. For the purposes of this Regulation, goods shall be classified in accordance with Annex F. Article 5 Transmission of data 1. The first period of observation shall begin on 1 January 2007. The transmission of data shall take place as soon as possible and no later than five months after the end of the relevant period of observation. 2. During the first three years of application of this Regulation, the time allowed for the transmission of data referred to in paragraph 1 may be extended in accordance with the procedure referred to in Article 10(2). The maximum time allowed for transmission, including any extension granted, shall not exceed eight months. Extensions of the time allowed for transmission are set out in Annex G. Article 6 Dissemination Community statistics based on the data referred to in Article 4 shall be disseminated with a frequency similar to that laid down for the transmission of data by the Member States. Article 7 Quality of data 1. The Commission (Eurostat) shall develop and publish, in accordance with the procedure referred to in Article 10(2), methodological requirements and criteria designed to ensure the quality of the data produced. 2. Member States shall take all measures necessary to ensure the quality of the data transmitted. 3. The Commission (Eurostat) shall assess the quality of the data transmitted. Member States shall supply the Commission (Eurostat) with a report containing such information and data as it may request in order to verify the quality of the data transmitted. Article 8 Report on implementation By 15 October 2009 and after consulting the Statistical Programme Committee, the Commission shall submit a report to the European Parliament and the Council on the implementation of this Regulation. In particular, that report shall: (a) assess the benefits accruing to the Community, the Member States and the providers and users of statistical information of the statistics produced, in relation to their costs; (b) assess the quality of the statistics produced; (c) identify areas for potential improvement and any amendments considered necessary in the light of the results obtained. Article 9 Implementing measures The measures for implementing this Regulation, including measures to take account of economic and technical trends, shall be laid down in accordance with the procedure referred to in Article 10(2). Such measures shall concern: (a) adaptation of the threshold for statistical coverage of inland waterways transport (Article 2); (b) adaptation of the definitions and adoption of additional definitions (Article 3); (c) adaptation of the data collection scope and the content of the annexes (Article 4); (d) arrangements for transmitting data to the Commission (Eurostat) including data interchange standards (Article 5); (e) arrangements for the dissemination of results by the Commission (Eurostat) (Article 6); (f) development and publication of methodological requirements and criteria (Article 7). Article 10 Committee procedure 1. The Commission shall be assisted by the Statistical Programme Committee established by Article 1 of Decision 89/382/EEC, Euratom. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. The Committee shall adopt its rules of procedure. Article 11 Transitional provisions and repeal 1. Member States shall provide statistical results for the year 2006 in accordance with Directive 80/1119/EEC. 2. Directive 80/1119/EEC is hereby repealed with effect from 1 January 2007. Article 12 Entry into force This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 6 September 2006. For the European Parliament The President J. BORRELL FONTELLES For the Council The President P. LEHTOMÃ KI (1) Opinion of the European Parliament of 17 January 2006 (not yet published in the Official Journal) and Council Decision of 24 July 2006. (2) OJ L 339, 15.12.1980, p. 30. Directive as last amended by the 2003 Act of Accession. (3) OJ L 52, 22.2.1997, p. 1. Regulation as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (4) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (5) OJ L 181, 28.6.1989, p. 47. ANNEX A Table A1. Goods transport by type of goods (annual data) Elements Coding details Nomenclature Unit Table 2-alpha A1 Reporting country 2-letter ISO national code Year 4-digit yyyy Country/region of loading 2-letter or 4-alpha ISO national code or NUTS II Country/region of unloading 2-letter or 4-alpha ISO national code or NUTS II Type of transport 1-digit 1 = national 2 = international (except transit) 3 = transit Type of goods 2-digit NST 2000 Type of packaging 1-digit 1 = goods in containers 2 = goods not in containers Tonnes transported tonnes Tonnes-km tonnes-km ANNEX B Table B1. Transport by nationality of the vessel and type of vessel (annual data) Elements Coding details Nomenclature Unit Table 2-alpha B1 Reporting country 2-letter ISO national code Year 4-digit yyyy Country/region of loading 2-letter or 4-alpha ISO national code or NUTS II Country/region of unloading 2-letter or 4-alpha ISO national code or NUTS II Type of transport 1-digit 1 = national 2 = international (except transit) 3 = transit Type of vessel 1-digit 1 = self-propelled barge 2 = barge not self-propelled 3 = self-propelled tanker barge 4 = tanker barge not self-propelled 5 = other goods carrying vessel Nationality of vessel 2-letter ISO national code Tonnes transported tonnes Tonnes-km tonnes-km Table B2. Vessel traffic (annual data) Elements Coding details Nomenclature Unit Table 2-alpha B2 Reporting country 2-letter ISO national code Year 4-digit yyyy Number of loaded vessels vessels Number of empty vessels vessels Vessel-Km (loaded vessels) vessel-km Vessel-Km (empty vessels) vessel-km Note: The provision of the data mentioned in this Table B2 is optional. ANNEX C Table C1. Container transport by type of goods (annual data) Elements Coding details Nomenclature Unit Table 2-alpha C1 Reporting country 2-letter ISO national code Year 4-digit yyyy Country/region of loading 2-letter or -alpha ISO national code or NUTS2 Country/region of unloading 2-letter or 4-alpha ISO national code or NUTS2 Type of transport 1-digit 1 = national 2 = international (except transit) 3 = transit Size of containers 1-digit 1 = 20 ² freight units 2 = 40 ² freight units 3 = freight units > 20 ² and < 40 ² 4 = freight units > 40 ² Loading status 1-digit 1 = loaded containers 2 = empty containers Type of goods 2-digit NST 2000 Tonnes transported (1) tonnes Tonnes-km (1) tonnes-km TEU TEU TEU-km TEU-km (1) Only for loaded containers. ANNEX D Table D1. Transport by nationality of vessels (quarterly data) Elements Coding details Nomenclature Unit Table 2-alpha D1 Reporting country 2-letter ISO national code Year 4-digit yyyy Quarter 2-alpha Q1, Q2, Q3 or Q4 Type of transport 1-digit 1 = national 2 = international (except transit) 3 = transit Nationality of the vessel 2-letter ISO national code Tonnes transported tonnes Tonnes-km tonnes-km Table D2. Container transport by nationality of vessels (quarterly data) Elements Coding details Nomenclature Unit Table 2-alpha D2 Reporting country 2-letter ISO national code Year 4-digit yyyy Quarter 2-alpha Q1, Q2, Q3 or Q4 Type of transport 1-digit 1 = national 2 = international (except transit) 3 = transit Nationality of vessel 2-letter ISO national code Loading status 1-digit 1 = loaded containers 2 = empty containers Tonnes transported (1) tonnes Tonnes-km (1) tonnes-km TEU TEU TEU-km TEU-km (1) Only for loaded containers ANNEX E Table E1. Goods transport (annual data) Elements Coding details Nomenclature Unit Table 2-alpha E1 Reporting country 2-letter ISO national code Year 4-digit yyyy Total tonnes transported tonnes Total tonnes-km tonnes-km ANNEX F Goods nomenclature NST-2000 NST-2000 groups Description of goods Defined by products in CPA divisions 01 Products of agriculture, hunting, and forestry; fish and other fishing products 01, 02, 05 02 Coal and lignite; peat; crude petroleum and natural gas; uranium and thorium 10, 11, 12 03 Metal ores and other mining and quarrying products 13, 14 04 Food products, beverages and tobacco 15, 16 05 Textiles and textile products; leather and leather products 17, 18, 19 06 Wood and products of wood and cork (except furniture); articles of straw and plaiting materials; pulp, paper and paper products; printed matter and recorded media 20, 21, 22 07 Coke, refined petroleum products and nuclear fuel 23 08 Chemicals, chemical products, and man-made fibres; rubber and plastic products 24, 25 09 Other non-metallic mineral products 26 10 Basic metals; fabricated metal products, except machinery and equipment 27, 28 11 Machinery and equipment n.e.c.; office machinery and computers; electrical machinery and apparatus n.e.c.; radio, television and communication equipment and apparatus; medical, precision and optical instruments; watches and clocks 29, 30, 31, 32, 33 12 Transport equipment 34, 35 13 Furniture; other manufactured goods n.e.c. 36 14 Secondary raw materials; municipal wastes and other wastes not specified elsewhere in CPA 37 + municipal wastes (as input to CPA division 90) and other wastes not specified elsewhere in CPA 15 Mail, parcels Note: this heading is normally used for goods transported by postal administrations and specialised courier services in NACE Rev. 1 division 64. 16 Equipment and material utilised in the transport of goods Note: this heading covers items such as empty containers, palettes, boxes, crates and roll cages. It also covers vehicles used to contain goods, where the vehicle is itself carried on another vehicle. The existence of a code for this type of material does not prejudge the question of whether such materials are to be counted as goods; this will depend on the rules for data collection for each mode of transport. 17 Goods moved in the course of household and office removals; baggage transported separately from passengers; motor vehicles being moved for repair; other non-market goods n.e.c. 18 Grouped goods: a mixture of types of goods which are transported together Note: this heading is used whenever it is not considered appropriate to assign the goods separately to groups 01-16. 19 Unidentifiable goods: goods which for any reason cannot be identified and therefore cannot be assigned to groups 01-16 Note: this heading is intended to cover goods where the reporting unit does not have information on the type of goods being transported. 20 Other goods n.e.c. Note: this heading covers any items which cannot be assigned to any of the groups 01-19. Since the groups 01-19 are intended to cover all foreseeable categories of transported goods, the use of group 20 should be considered unusual and may indicate a need for further checking of the data reported under this heading. ANNEX G Extensions of the time allowed for transmission (Article 5(2)) Member State Extended transmission period after the end of the period of observation Last year for which an extension is granted Belgium 8 months 2009